DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al. US 2013/0011984 in view of Chang et al. US 10,032,873.
	Regarding claim 1, Wang et al. discloses an integrated circuit structure, comprising: 
a fin having a lower fin portion 26 and an upper fin portion 28; 
a gate stack 32/34 over the upper fin portion 28 of the fin, the gate stack having a first side opposite a second side Fig. 6A; 
a first source or drain structure 44 comprising an epitaxial structure embedded in the fin at the first side of the gate stack Fig. 8; and 
a second source or drain structure 44 comprising an epitaxial structure embedded in the fin at the second side of the gate stack, each epitaxial structure of the first and second source or drain structures 44 in direct physical contact with the fin and comprising silicon, germanium and boron throughout an entirety of the epitaxial structure [0017]-[0019], with an atomic concentration of boron in the range of 1E20 atoms/cm3 - 3E21 atoms/cm3 [0019]. 
Wang et al. does not disclose a germanium concentration in the range of 10% to 85%, and the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm cm.  
Chang et al. discloses an integrated circuit structure comprising a source or drain epitaxial structure 160 having a germanium concentration in the range of 10% to 85% Fig. 3, col. 5, line 34-col. 6, line 67. 
Wang et al. and Chang et al. are analogous art because they are directed to an integrated circuit structure and one of ordinary skill in the art would have had reasonable expectation of success to modify Wang et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang et al. and incorporate the teachings of Chang et al. to reduce the resistance of the source/drain contact col.10, lines 62-67.
Wang et al. in view of Chang et al. does not teach the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm cm.  
However, Chang et al. establishes a relationship between the germanium atomic percentage, the p-type impurity concentration profile and the resistance of the source or drain regions. Chang et al. states that the resistance of the source or drain structures can be reduced by varying the germanium atomic percentage and the p-type impurity concentration profile Fig. 3, col. 5, line 34-col. 6, line 67, col. 7, lines 1-54 and col.10, lines 62-67. This relationship demonstrates that the resistance of the source or drain region can be lowered to a range of values and would be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the germanium concentration and the atomic concentration of boron in order “to lower the resistance of the source or drain contact and improvement of FinFET device performance” thereof and optimize “the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm cm” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 2, Wang in view of Chang teaches the integrated circuit structure of claim 1.  Wang et al. in view of Chang et al. does not teach wherein the resistivity of the first and second source or drain structures is in the range of 0.1 mOhm cm to 0.3 mOhm cm.
However, Chang et al. establishes a relationship between the germanium atomic percentage, the p-type impurity concentration profile and the resistance of the source or drain regions. Chang et al. states that the resistance of the source or drain structures can be reduced by varying the germanium atomic percentage and the p-type impurity concentration profile Fig. 3, col. 5, line 34-col. 6, line 67, col. 7, lines 1-54 and col.10, lines 62-67. This relationship demonstrates that the resistance of the source or drain region can be lowered to a range of values and would be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the germanium concentration and the atomic concentration of boron in order “to lower the resistance of the source or drain contact and improvement of FinFET device performance” thereof and optimize “wherein the resistivity of the first and second source or drain structures is in the range of 0.1 mOhm cm to 0.3 mOhm cm” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 3, Wang in view of Chang teaches the integrated circuit structure of claim 1. Wang et al. [0021] teaches wherein the first and second source or drain structures induce a uniaxial compressive strain on the fin.  
Regarding claim 4, Wang in view of Chang teaches the integrated circuit structure of claim 1. Wang et al. Fig. 11 teaches wherein the first and second source 44 or drain structures 44 are adjacent an isolation structure 22.  
Regarding claim 5, Wang in view of Chang teaches the integrated circuit structure of claim 4. Wang et al. Fig. 11 teaches wherein the first and second source or drain structures 44 have a lower surface below an upper surface of the isolation structure 22.  
Regarding claim 6, Wang in view of Chang teaches the integrated circuit structure of claim 1. Wang et al. Fig. 11 teaches wherein the lower fin portion includes a portion of an underlying bulk single crystalline silicon substrate 20.  
Regarding claim 7, Wang in view of Chang teaches the integrated circuit structure of claim 1. Wang et al. Fig. 11 teaches further comprising: first and second dielectric gate sidewall spacers 36 along the first and second sides of the gate stack, respectively.  
Regarding claim 8, Wang in view of Chang teaches the integrated circuit structure of claim 1. Wang et al. Fig. 11 teaches further comprising: 
a first conductive contact 48 on the epitaxial structure of the first source or drain structure; and 
a second conductive contact 48 on the epitaxial structure of the second source or drain structure.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Chang et al. as applied to claim 8 above, and further in view of Ting et al. US 2020/0176565.
Regarding claim 9, Wang in view of Chang teaches the integrated circuit structure of claim 8. Wang in view of Chang does not teach wherein the first and second conductive contacts are in a partial recess in the epitaxial structures of the first and second source or drain structures, respectively.  
Ting et al. Fig. 21B discloses an integrated circuit structure wherein a first and second conductive contacts 116 are in a partial recess in a epitaxial structures 94 of a first and second source or drain structures 98A, respectively.  
Wang and Chang and Ting are analogous art because they directed to an integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang and Chang because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang and Chang and incorporate the teachings of Ting et al. to improve device performance [0048].

Claim(s) 10-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. US 2020/0105932 in view of Ting et al. US 2020/0176565.
Regarding claim 10, Li et al. Fig. 11B discloses an integrated circuit structure, comprising: 
a fin having a lower fin portion 52 and an upper fin portion 58; 
a gate stack 94/92 over the upper fin portion 58  of the fin, the gate stack having a first side opposite a second side; 
a first source or drain structure 82 comprising an epitaxial structure embedded in the fin at the first side of the gate stack, the epitaxial structure comprising a lower semiconductor layer 82A and a capping semiconductor layer 82D; and 
a second source or drain structure 82 comprising an epitaxial structure embedded in the fin at the second side of the gate stack, the epitaxial structure comprising a lower semiconductor layer 82A and a capping semiconductor layer 82D, the lower semiconductor layer 82A of each of the epitaxial structures of the first and second source or drain structures in direct physical contact with the fin 58 and comprising silicon, germanium and boron throughout an entirety of the lower semiconductor layer of the epitaxial structure [0040].
Li et al. does not disclose the capping semiconductor layer of the epitaxial structure of each of the first and second source or drain structures having a germanium concentration greater than the lower semiconductor layer, and the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm-cm.
Ting et al. discloses a semiconductor device comprising a capping semiconductor layer 94 of an epitaxial structure of each of the first and second source or drain structures 98A having a germanium concentration greater than the lower semiconductor layer.
Li and Ting are analogous art because they directed to an integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. and incorporate the teachings of Ting et al. in order to decrease the source/drain resistance and the contact resistance thereby improving device performance [0038]-[0043].
 Li et al. in view of Ting et al. does not teach the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm cm.  
However, Ting et al. establishes a relationship between the germanium atomic concentration, the boron impurity concentration and the resistance of the source or drain regions. Ting et al. states that the resistance of the source or drain structures can be reduced by varying the germanium atomic percentage and the p-type impurity concentration profile [0009]. This relationship demonstrates that the resistance of the source or drain region can be lowered to a range of values and would be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the germanium concentration and the atomic concentration of boron in order “to lower the resistance of the source or drain contact and improvement of FinFET device performance” thereof and optimize “the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm cm” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 11, Li et al. in view of Ting et al. teaches the integrated circuit structure of claim 10. Li et al. [0041] teaches wherein the lower semiconductor layer 82A of each of the epitaxial structures of the first and second source or drain structures have an atomic concentration of boron in the range of 1E20 atoms/cm3 - 3E21 atoms/cm3, and a germanium concentration in the range of 10% to 85%.  
Regarding claim 12, Li et al. in view of Ting et al. teaches the integrated circuit structure of claim 10. Li et al. in view of Ting et al. does not teach wherein the resistivity of the first and second source or drain structures is in the range of 0.1 mOhm-cm to 0.3 mOhm-cm.  
However, Ting et al. establishes a relationship between the germanium atomic concentration, the boron impurity concentration and the resistance of the source or drain regions. Ting et al. states that the resistance of the source or drain structures can be reduced by varying the germanium atomic percentage and the p-type impurity concentration profile [0009]. This relationship demonstrates that the resistance of the source or drain region can be lowered to a range of values and would be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the germanium concentration and the atomic concentration of boron in order “to lower the resistance of the source or drain contact and improvement of FinFET device performance” thereof and optimize “wherein the resistivity of the first and second source or drain structures is in the range of 0.1 mOhm cm to 0.3 mOhm cm” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 13, Li et al. in view of Ting et al. teaches the integrated circuit structure of claim 10. Li et al. [0034] teaches wherein the first and second source or drain structures 82 induce a uniaxial compressive strain on the fin.  
Regarding claim 14, Li et al. in view of Ting et al. teaches the integrated circuit structure of claim 10. Ting et al. [0038] teaches wherein a capping semiconductor layer consists essentially of germanium.  
Regarding claim 15, Li et al. in view of Ting et al. teaches the integrated circuit structure of claim 10. Li et al. Fig. 11B teaches wherein the lower fin portion includes a portion of an underlying bulk single crystalline silicon substrate.  
Regarding claim 16, Li et al. in view of Ting et al. teaches the integrated circuit structure of claim 10. Li et al. Fig. 11B teaches further comprising: 
first and second dielectric gate sidewall spacers 86 along the first and second sides of the gate stack, respectively.  
Regarding claim 17, Li et al. in view of Ting et al. teaches the integrated circuit structure of claim 10. Li et al. Fig. 11B teaches further comprising:
a first conductive contact 112 on the capping semiconductor layer 82D of the first source or drain structure; and 
a second conductive contact 112 on the capping semiconductor layer 82D of the second source or drain structure.  
Regarding claim 18, Li et al. in view of Ting et al. teaches the integrated circuit structure of claim 10. Li et al. Fig. 18C teaches wherein the first and second conductive contacts are in a partial recess in the capping semiconductor layers of the first and second source or drain structures, respectively.  

Claim(s) 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2020/0105932 in view of Ting et al. US 2020/0176565 and further in view of Shih et al. US 2020/0135874.
Regarding claim 19, Li et al. Fig. 11B discloses an integrated circuit structure, comprising: 
a fin having a lower fin portion 52 and an upper fin portion 58; 
a gate stack 94/92 over the upper fin portion 58  of the fin, the gate stack having a first side opposite a second side; 
a first source or drain structure 82 comprising an epitaxial structure embedded in the fin at the first side of the gate stack, the epitaxial structure comprising a lower semiconductor layer 82A and a capping semiconductor layer 82D; and 
a second source or drain structure 82 comprising an epitaxial structure embedded in the fin at the second side of the gate stack, the epitaxial structure comprising a lower semiconductor layer 82A and a capping semiconductor layer 82D, the lower semiconductor layer 82A of each of the epitaxial structures of the first and second source or drain structures in direct physical contact with the fin 58 and comprising silicon, germanium and boron throughout an entirety of the lower semiconductor layer of the epitaxial structure [0040],
a first conductive contact 112 on the capping semiconductor layer of 82D the first source or drain structure Fig. 18C; 
a second conductive contact 112 on the capping semiconductor layer 82D of the second source or drain structure Fig. 18C; 
Li et al. does not disclose the capping semiconductor layer of the epitaxial structure of each of the first and second source or drain structures having a germanium concentration greater than the lower semiconductor layer, and the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm-cm.
Ting et al. discloses a semiconductor device comprising a capping semiconductor layer 94 of an epitaxial structure of each of the first and second source or drain structures 98A having a germanium concentration greater than the lower semiconductor layer.
Li and Ting are analogous art because they directed to an integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. and incorporate the teachings of Ting et al. in order to decrease the source/drain resistance and the contact resistance thereby improving device performance [0038]-[0043].
 Li et al. in view of Ting et al. does not teach the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm cm.  
However, Ting et al. establishes a relationship between the germanium atomic concentration, the boron impurity concentration and the resistance of the source or drain regions. Ting et al. states that the resistance of the source or drain structures can be reduced by varying the germanium atomic percentage and the p-type impurity concentration profile [0009]. This relationship demonstrates that the resistance of the source or drain region can be lowered to a range of values and would be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the germanium concentration and the atomic concentration of boron in order “to lower the resistance of the source or drain contact and improvement of FinFET device performance” thereof and optimize “the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm cm” as a "result effective variable”, and arrives at the recited limitation.
Li et al. in view of Ting et al. does not teach a first dielectric spacer along sidewalls of the first conductive contact, wherein the capping semiconductor layer of the first source or drain structure is confined between the first dielectric spacer; and 
a second dielectric spacer along sidewalls of the second conductive contact, wherein the capping semiconductor layer of the second source or drain structure is confined between the second dielectric spacer.  
Shih et al. Fig. 7 discloses a first dielectric spacer 232/234 along sidewalls of a first conductive contact 702, wherein a capping semiconductor layer 404 of the first source or drain structure is confined between the first dielectric spacer; and 
a second dielectric spacer 232/234 along sidewalls of the second conductive contact 702, wherein the capping semiconductor layer 404 of the second source or drain structure is confined between the second dielectric spacer.  
Li, Ting and Shih are analogous art because they directed to an integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Li et al. and Ting et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. and Ting et al. and incorporate the teachings of Shih et al. in order to avoid oxidation of germanium within the source or drain features [0035] thereby lowering the resistance at the interface with the contact [0012] and [0044].
Regarding claim 20, Li et al. in view of Ting et al. and further in view of Shih et al. teaches the integrated circuit structure of claim 19. Li et al. Fig. 17B teaches further comprising: first and second dielectric gate sidewall spacers 86 along the first and second sides of the gate stack, respectively.  
Regarding claim 21, Li et al. in view of Ting et al. and further in view of Shih et al. teaches the integrated circuit structure of claim 19. Li et al. [0041] teaches wherein the lower semiconductor layer 82A of each of the epitaxial structures of the first and second source or drain structures have an atomic concentration of boron in the range of 1E20 atoms/cm3 - 3E21 atoms/cm3, and a germanium concentration in the range of 10% to 85%.  
Regarding claim 22, Li et al. in view of Ting et al. and further in view of Shih et al. teaches the integrated circuit structure of claim 19. Li et al. in view of Ting et al. and further in view of Shih et al. does not teach wherein the resistivity of the first and second source or drain structures is in the range of 0.1 mOhm-cm to 0.3 mOhm-cm.  
However, Ting et al. establishes a relationship between the germanium atomic concentration, the boron impurity concentration and the resistance of the source or drain regions. Ting et al. states that the resistance of the source or drain structures can be reduced by varying the germanium atomic percentage and the p-type impurity concentration profile [0009]. This relationship demonstrates that the resistance of the source or drain region can be lowered to a range of values and would be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the germanium concentration and the atomic concentration of boron in order “to lower the resistance of the source or drain contact and improvement of FinFET device performance” thereof and optimize “wherein the resistivity of the first and second source or drain structures is in the range of 0.1 mOhm cm to 0.3 mOhm cm” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 23, Li et al. in view of Ting et al. and further in view of Shih et al. teaches the integrated circuit structure of claim 19. Li et al. [0034] teaches wherein the first and second source or drain structures 82 induce a uniaxial compressive strain on the fin.  
Regarding claim 24, Li et al. in view of Ting et al. and further in view of Shih et al. teaches the integrated circuit structure of claim 19. Ting et al. [0038] teaches wherein a capping semiconductor layer consists essentially of germanium.  
Regarding claim 25, Li et al. in view of Ting et al. and further in view of Shih et al. teaches the integrated circuit structure of claim 19. Li et al. Fig. 11B teaches wherein the lower fin portion includes a portion of an underlying bulk single crystalline silicon substrate.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898